t c memo united_states tax_court doris lee newsome petitioner v commissioner of internal revenue respondent docket no 21831-05l filed date doris lee newsome pro_se michelle l maniscalco for respondent memorandum opinion swift judge this matter is before us on respondent’s motions to dismiss for lack of jurisdiction under rule and for summary_judgment under rule unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent’s motion to dismiss is based on the contention that petitioner’s request for a sec_6320 appeals_office hearing was untimely respondent’s motion for summary_judgment is based on the contention that petitioner has not raised in her petition any appropriate issue background at the time the petition was filed petitioner resided in staten island new york on date a nontax judgment of foreclosure was entered relating to petitioner’s home and in march of a foreclosure sale of petitioner’s home occurred on date petitioner was evicted from a subsequent home and later moved to her current address at the time petitioner did not inform respondent of her current address for petitioner did not timely file an individual federal_income_tax return with wage and discharge_of_indebtedness income relating to the above foreclosure sale reported to respondent by third parties respondent prepared for petitioner a substitute individual federal_income_tax return reflecting a total_tax liability of dollar_figure based on the substitute return prepared by respondent on date respondent mailed to petitioner at the home address from which petitioner had been evicted in june of a notice_of_deficiency relating to petitioner’s federal_income_tax liability reflecting the dollar_figure tax_deficiency petitioner states that she did not receive this notice_of_deficiency until years later on date respondent assessed against petitioner the above dollar_figure tax_deficiency on date respondent mailed to petitioner again at the home address from which petitioner had been evicted in june of a sec_6330 levy notice relating to the tax_deficiency that respondent had assessed on date respondent’s levy notice was returned as undeliverable on date respondent mailed to petitioner at petitioner’s current address and petitioner received a second sec_6330 levy notice relating to petitioner’s assessed and unpaid dollar_figure tax_deficiency in response thereto petitioner contacted respondent and requested a copy of respondent’s notice_of_deficiency to petitioner for at some point in june or july of respondent remailed to petitioner and petitioner received a copy of respondent’s above notice_of_deficiency to petitioner for on date in response to respondent’s date second levy notice relating to petitioner’s unpaid above tax_deficiency petitioner requested a sec_6330 hearing with respondent’s appeals_office respondent’s appeals_office denied petitioner’s request as untimely but petitioner and respondent’s appeals_office nevertheless conducted what respondent treated as an equivalent_hearing wherein petitioner and respondent’s appeals officer discussed the issue as to the taxability of discharge_of_indebtedness income relating to the foreclosure sale of petitioner’s home and petitioner’s federal_income_tax liability at this hearing respondent’s appeals_office invited petitioner to file her own individual federal_income_tax return on date respondent mailed to petitioner’s current address an adverse decision letter relating to the above hearing in the letter the appeals_office sustained respondent’s proposed levy and explained that petitioner had been given an opportunity during the equivalent_hearing and had been requested to submit to respondent’s audit_reconsideration program an individual federal_income_tax return for as well as other overdue individual federal_income_tax returns that petitioner had not yet filed petitioner did not file an action in this court or in a district_court with regard to respondent’s date adverse decision letter in which petitioner might have argued that the decision letter should be treated as a notice_of_determination with respect to which judicial review of the underlying tax_deficiency might have been available on date respondent filed a notice_of_federal_tax_lien nftl relating to the dollar_figure tax_deficiency against petitioner for that respondent had assessed on date respondent mailed to petitioner at petitioner’s current address a sec_6320 lien notice relating to the above nftl in which respondent indicated a date deadline for receipt from petitioner of a sec_6320 appeals_office hearing request in response to respondent’s date lien notice on date petitioner mailed to respondent by overnight mail a request for an appeals_office hearing on date respondent received petitioner’s above request from january to date in connection with respondent’s date nftl respondent held an appeal sec_1arguably if respondent’s date levy notice was not mailed to petitioner’s last_known_address petitioner’s date request for an appeals_office hearing should have been treated as timely and a regular sec_6330 appeals_office hearing should have been held not an equivalent_hearing see sec_301_6330-1 proced admin regs explaining when an equivalent_hearing is to be held in 119_tc_252 we treated a decision letter from an equivalent_hearing which should have been treated as a regular sec_6330 hearing as a notice_of_determination for purposes of allowing our review of respondent’s appeals_office determination office hearing with petitioner in which petitioner raised only the issue as to the includability in her income of alleged discharge_of_indebtedness income on date petitioner untimely filed with respondent her individual federal_income_tax return showing a refund due to petitioner on date respondent mailed to petitioner a notice_of_determination sustaining respondent’s nftl in the notice_of_determination however respondent’s appeals_office explained that respondent’s audit_reconsideration program is willing to examine petitioner’s untimely filed individual federal_income_tax return and to make appropriate adjustments if any to petitioner’s tax_liability as previously determined by respondent on date petitioner timely filed the instant action challenging only respondent’s notice_of_determination sustaining respondent’s nftl relating to the dollar_figure tax_deficiency respondent had assessed against petitioner in her petition petitioner raises only the issue as to the includability in her income for of discharge_of_indebtedness income relating to the foreclosure sale of her home discussion motion to dismiss for lack of jurisdiction because we may proceed only if we have jurisdiction 119_tc_191 we first address respondent’s motion to dismiss for lack of jurisdiction respondent’s motion to dismiss is based on alleged untimeliness of petitioner’s request for an appeals_office hearing relating to respondent’s date nftl generally our jurisdiction to review respondent’s collection activity under sec_6320 is predicated upon respondent’s issuance of a notice_of_determination a taxpayer’s timely filed petition and our jurisdiction over the underlying type of tax involved 127_tc_68 126_tc_183 117_tc_159 114_tc_492 sec_301_6320-1 proced admin regs respondent argues that petitioner on date more than days after respondent’s november lien notice to petitioner untimely requested the sec_6320 appeals_office hearing and that due to petitioner’s untimely hearing request 2after date determinations made under sec_6320 and sec_6330 are appealable only to the tax_court regardless of the underlying type of tax involved pension_protection_act of publaw_109_280 120_stat_1019 the hearing that was held with petitioner relating to respondent’s nftl should be treated as an equivalent_hearing and that the court should now treat respondent’s date notice_of_determination only as a nonreviewable decision letter from an equivalent_hearing respondent’s argument confuses the period in which a taxpayer may timely request an appeals_office hearing under sec_6320 with the period in which a taxpayer may timely request an appeals_office hearing under sec_6330 both periods are days long however the start dates for the two 30-day periods are different under sec_6320 relating to an nftl the 30-day period in which a taxpayer may timely request an appeals_office hearing begins on the day after the 5th business_day after the date on which the nftl was filed sec_6320 and b sec_301_6320-1 and q a-c3 proced admin regs under sec_6330 relating to a proposed levy on a taxpayer’s property the 30-day period in which a taxpayer may timely request an appeals_office hearing begins on the day after the date of mailing by respondent of the proposed levy notice sec_6330 andre v commissioner t c pincite sec_301_6320-1 q a-c3 proced admin regs explains the distinction in these 30-day periods as follows q-c3 when must a taxpayer request an appeals_office hearing with respect to a lien notice issued under sec_6320 a-c3 a taxpayer must submit a written request for an appeals_office hearing under sec_6320 within the 30-day period that commences the day after the end of the five business_day period following the filing of the nftl any request filed during the five business_day period will be deemed to be filed on the first day of the 30-day period the period for submitting a written request for an appeals_office hearing with respect to a notice issued under sec_6320 is slightly different from the period for submitting a written request for an appeals_office hearing under sec_6330 for a notice issued under sec_6330 the taxpayer must submit a written request for an appeals_office hearing within the day period commencing the day after the date of the levy notice emphasis added because respondent filed its nftl on date and because the 5th business_day after date was date not taking into account saturday november sunday november and veteran’s day date the day period for petitioner to request an appeals_office hearing under sec_6320 began the day after date and ended on monday date not taking into account sunday date accordingly petitioner’s date request for an appeals_office hearing in connection with respondent’s date nftl was timely by days based on the above we need not address the question as to whether respondent’s appeals office’s adverse date notice_of_determination relating to petitioner’s appeal of respondent’s nftl would authorize our jurisdiction to review respondent’s adverse determination even if petitioner’s request for an appeals_office hearing were untimely we deny respondent’s motion to dismiss petitioner’s petition relating to respondent’s date nftl motion for summary_judgment when no material fact remains at issue we may grant summary_judgment for the party entitled to judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir in deciding whether respondent is entitled to judgment as a matter of law we view factual inferences in the light most favorable to petitioner 124_tc_165 affd on other grounds 454_f3d_782 8th cir generally a taxpayer who received a valid notice_of_deficiency for the year in issue or who otherwise had a prior opportunity to dispute the underlying tax_liability may not in a subsequent sec_6320 appeals_office hearing and in subsequent 3in kim v commissioner tcmemo_2005_96 respondent’s improper issuance of a notice_of_determination instead of a decision letter that should have been issued in connection with an untimely request for a sec_6330 hearing served as the basis for our jurisdiction related litigation in this court challenge the underlying tax_liability sec_6320 sec_6330 lewis v commissioner t c __ __ slip op pincite 114_tc_604 114_tc_176 sec_301_6320-1 proced admin regs thus where a taxpayer has received a prior lien or levy notice under sec_6320 or sec_6330 which could have been appealed to respondent’s appeals_office relating to the same year and the same underlying tax_liability as is involved in a subsequent lien or levy notice the taxpayer is treated with regard to the subsequent lien or levy notice as already having had a prior opportunity to dispute the underlying tax_liability sec_301_6320-1 q a-e2 q a-e7 proced admin regs sec_301_6320-1 q a-e2 proced admin regs explains as follows an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability after requesting and receiving a copy of respondent’s notice_of_deficiency at petitioner’s equivalent_hearing with respondent’s appeals_office relating to respondent’s date second levy notice petitioner discussed and disputed with respondent’s appeals_office her alleged discharge_of_indebtedness income and her underlying individual federal_income_tax liability petitioner argues that she did not receive respondent’s notice_of_deficiency in december of and therefore that she now should be able to contest her underlying federal_income_tax liability even if respondent improperly mailed the notice_of_deficiency and even if petitioner did not receive the notice_of_deficiency when it originally was mailed to her when petitioner participated in the appeals_office equivalent_hearing relating to respondent’s date second levy notice petitioner did have an opportunity to and in fact did discuss and dispute with respondent’s appeals_office her underlying tax_liability accordingly petitioner may not now in connection with respondent’s date nftl contest that underlying tax_liability because petitioner raises no other arguments relating to the nftl we shall grant summary_judgment in favor of respondent relating to respondent’s date nftl and respondent’s date notice_of_determination for the reasons stated we shall deny respondent’s motion to dismiss and we shall grant respondent’s motion for summary_judgment an appropriate order will be entered
